Van Brunt, P. J.
The court undoubtedly has the power to make an order allowing a non-resident to sue as a poor person; but such an order, even in the case of a resident, should not be granted except in a reasonably clear case, and where it is réasonably certain that the process of the court will not *719be abused, and it may well be doubted whether the case at bar. falls within that category; but the court should not assign as counsel the attorney making the application, except in exceptional cases, and then only where it clearly appears that the party seeking to sue as a poor person knows that the counsel assigned is bound to act in the action without compensation, and where the counsel certifies to the court that he will so act, and that no charge or claim for counsel fees by anybody will be made. In most cases, however, in order to prevent abuses, a person entirely disconnected with the proceeding should be appointed, who will see that improper use is not made of the privilege granted. I think, therefore, that the order appealed from should be reversed, with leave to the plaintiff to make a new application.
O’Brien, J., concurs.